Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-03-30 has been entered.
 
Election/Restrictions
Applicant's election with traverse of group IX (now group A) in the reply filed on 2020-10-20 is acknowledged.  The traversal was not found persuasive for the reasons stated in the prior action (dated 2021-05-21). While the present arguments maintain the traversal they present no new basis for traversal, and so the present traversal is already addressed by the response present in the prior action.
The requirement is still deemed proper and therefore remains FINAL.

Claim Interpretation
Regarding the limitations added in amendment: it must be noted that claims are normally given their plain meaning unless such meaning is inconsistent with the specification (MPEP 2111.01). It is further noted that the plain meaning of the terms “top” and “height” would be/are inconsistent with how those terms are utilized in the present specification. By way of example FIG.5A of the present application clearly and unmistakably (MPEP 2111.01(IV)(A)) shows “height” H51 being measured front to back, which is orthogonal to the direction height would normally be measured (e.g. up to down), and FIG.6A clearly and unmistakably shows “height” H61 being measured front to back, which is also orthogonal to the plain meaning of “height” (e.g. up to down), in both cases however the change in “height” is orthogonal to the direction which the display moves out of the housing. As applicant has clearly and unmistakably acted as their own lexicographer (MPEP 2111.01(IV)) the meaning of “height” is the direction orthogonal to the movement direction of the display, and the “top” is the side that allows the display to move orthogonal to the “height”. In elected FIG.9A-FIG.9D the “top” opening is on the left side of the housing and the housing moves up and down, the claims are interpreted consistent with this.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KINDIG et al. (US 3057573).

Regarding claim 1 KINDIG discloses: 
A device comprising:
 a housing (e.g. take-up-device col 2 lines 6-32)) having an opening (e.g. 19 Fig.2) to an outside of the device located at a top of the housing (e.g. to the right Fig.2); 
a roll (e.g. forming roll shown Fig.2) installed in the housing;
a flexible display (e.g. 4 Fig.1 as part of a projection system, col 1 lines 27-28) disposed in the housing (shown/indicated Fig.1), wherein the flexible display is configured to;
be wound on the roll (shown e.g. Fig.2), and
be withdrawn through the opening to the outside of the device in accordance with a rotating direction of the roll (e.g. shown/indicated Fig.1-Fig.2); and
a housing guide (e.g. 13 Fig.4) disposed in the housing and configured to guide a part of the housing so that a height of the housing is reduced as the flexible display is withdrawn through the opening (e.g. indicated via solid and dotted lines Fig.2),
wherein a size of the housing is reduced as the flexible display is withdrawn through the opening (demonstrated Fig.2 between solid and dotted line sections).  

Regarding claim 2 KINDIG discloses: 
The device of claim 1, further comprising: 
Wherein the roll is rotatably installed in a space created between a first part of the housing (e.g. 15 Fig.3) and a second part of the housing (e.g. 8 Fig.3); 
Wherein the housing guide is further configured to guide the first part of the housing to slide into the second part of the housing (e.g. shown between solid and dotted line Fig.2), wherein the flexible display is wound on the roll and is withdrawn through the opening in accordance with a rotating direction of the roll (indicated e.g. Fig.2), and wherein when the flexible display is withdrawn through the opening, the roll is configured to move a distance based on the empty space in the housing created as the flexible display is withdrawn (via 12 shown e.g. Fig.2).  

Regarding claim 3 KINDIG discloses: 
the housing guide is further configured to guide the first part of the housing in a direction toward the roll so that the size of the housing is reduced (indicated e.g. Fig.2).  

Regarding claim 4 KINDIG discloses: 
the housing guide is further configured to guide the first part of the housing based on a withdrawal rate of the flexible display (e.g. the faster 4 is withdrawn the faster 15 moves inward as indicated Fig.2).  

Regarding claim 5 KINDIG discloses: 
the housing guide is further configured to guide the first part of the housing based on the empty space in the housing created as the flexible display is withdrawn (e.g. via 12 Fig.2).  

Regarding claim 6 KINDIG discloses: 
the housing guide is further configured to guide the first part of the housing so that a height or a width of the h     Reply to Restriction Requirement of: August 24, 2020 ousing is reduced (height of housing reducing as shown Fig.2).  

Regarding claim 15 KINDIG discloses: 
the housing guide is further configured to guide a first portion of the housing to overlap with a second portion of the housing (e.g. 15 overlapping 8 shown/indicated Fig.2).  

Regarding claim 16 KINDIG discloses: 
the housing guide is further configured to guide the first portion of the housing in a direction toward the roll based on the height of the housing being reduced (e.g. indicated between dotted and solid line sections Fig.2).  

Regarding claim 17 KINDIG discloses: 
the housing guide is further configured to guide the first portion of the housing based on a withdrawal rate of the flexible display  (e.g. the faster 4 is withdrawn the faster 15 moves inward as indicated Fig.2).
 
Regarding claim 18 KINDIG discloses: 
the housing guide is further configured to guide the first portion of the housing based on a size of an empty space in the housing, which is created as the flexible display is withdrawn (e.g. via 12 Fig.2).  

Regarding claim 19 KINDIG discloses: 
the housing has a multilayer structure (e.g. 15 nesting within 8 forms 2 layers shown e.g. Fig.1).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                    


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841